01/27/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0259



                            No. DA 20-0259

STATE OF MONTANA,

                Plaintiff and Appellee,

           v.

DAVID JOSEPH CORD,

                Defendant and Appellant.


                                ORDER


     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including March 3, 2022, within which to prepare, file,

and serve Appellant’s opening brief on appeal.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   January 27 2022